UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7996


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAYBURN WOMACK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00025-RLW-1)


Submitted:    January 26, 2009              Decided:   February 13, 2009


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rayburn Womack, Appellant Pro Se.              Richard   Daniel Cooke,
Assistant United States Attorney,            Richmond,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rayburn   Womack    appeals   the   district   court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Womack, No. 3:05-

cr-00025-RLW-1 (E.D. Va. Aug. 22, 2008).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                   2